DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The Patent Trial and Appeal Board affirmed the rejection(s) against claim(s) 1-4, 6-12, 13-14. The independent claim(s) is/are cancelled by the examiner in accordance with MPEP § 1214.06. 
The application has been amended as follows: 
Cancel claims 1-4, 6-12, 13-14.
Allow claims 15-17, 19-21.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIM T VO whose telephone number is (571)272-3642.  The examiner can normally be reached on IFP Schedule.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim T Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIM T. VO
Supervisory Patent Examiner
Art Unit 2185



/TIM T VO/Supervisory Patent Examiner, Art Unit 2185